Military pay; retired pay. Upon consideration of a report by the trial commissioner and the briefs and oral argument by the parties, it was ordered that pursuant to 10 U.S.C. § 1372 plaintiff is not entitled to the retired pay as a major but that on the basis of the decisions by this court in Tracy v. United States, 136 C. Cls. 211; Budd v. United States, 141 C. Cls. 123, and Lowell v. United States, 141 C. Cls. 111, plaintiff is entitled to the retired pay of a captain for the subject period. On May 20, 1960, judgment was entered for plaintiff for $15,621.61.